Citation Nr: 1210003	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  99-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to July 1967.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from September 1998 and July 1999 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus, respectively.  In July 1999 and May 2001, hearings were held before a Decision Review Officer (DRO) at the RO.  Transcripts of these hearings are associated with the Veteran's claims file.  In a decision issued in June 2004, the Board denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  He appealed that decision to the Court.  In February 2007, the Court issued a memorandum decision and order that vacated the June 2004 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  In August 2007, June 2009, and in September 2010, the case was remanded for additional development pursuant to the Court's memorandum decision.  In November 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.

2. It is reasonably shown that the Veteran's tinnitus is related to his service.





CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The initial adjudication in these matters preceded the enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that where notice was not mandated at the time of the initial agency of original jurisdiction (AOJ) decision, the AOJ did not err in not providing the notice prior to the initial adjudication; instead, the claimant had a right to timely content-complying notice and proper subsequent VA process.  October 2003 and October 2007 letters explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the October 2007 letter also informed him of disability rating and effective date criteria.  May 2009, January 2010, June 2010, and August 2011 supplemental statements of the case (SSOCs) readjudicated the matters after the Veteran and his representative responded and further development was completed.  Consequently, he is not prejudiced by any technical notice deficiency, including in timing, that may have occurred earlier in the process, nor is it so alleged.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records (and records from Social Security Administration (SSA)) have been secured.  He was afforded a VA examination (by an audiologist and an otolaryngologist) in September 2002, which (for reasons discussed below), the Court found inadequate.  Pursuant to the February 2007 memorandum decision, the Board remanded these matters in August 2007 for another examination/opinion which was conducted in May 2009.  In June 2009, the Board found that the May 2009 VA examination did not address the concerns of the Court, and remanded the matters for another examination/opinion, which was conducted in November 2009 with an addendum opinion provided in December 2009.  In September 2010, the Board noted that the November 2009 and December 2009 examination/opinion still did not address the concerns of the Court, and requested that the Veteran's claims file be returned to that examiner for a supplemental opinion.  Such an opinion was provided in October 2010; however, as this supplemental opinion still did not address the Court's concerns, in November 2011, the Board sought an opinion from the VHA and requested that it be completed by an otologist.  In November 2011, the Veteran's claims file was forwarded to an audiologist for review and an opinion.

Although it has not been argued by the Veteran or his representative that the review of the Veteran's claims file by an audiologist rather than a physician renders the November 2011 VHA medical advisory opinion inherently inadequate, the Board nonetheless notes that that the audiologist's opinion demonstrates a thorough review of the Veteran's claims file, and that the findings reported were detailed and the opinions offered were responsive to the questions posed (and, in particular, addressed the Court's concerns).  As this opinion was by a healthcare professional (who is trained in determining the diagnosis and etiology of the disability at issue, and qualified to provide the opinions sought), as the medical questions posed were not so complex as to be beyond the competence of a non-physician, and as the audiologist thoroughly explained the rationale for the opinions given, the Board finds that there has been substantial compliance with the opinion request, and that return of the matter for strict compliance with the request is not required.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1)).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met and will address the merits of the claim.

B. Factual Background

The Veteran's service personnel records, to include his DD 214, show he served in Vietnam as an infantry fire crewman and was awarded a Purple Heart Medal and a Combat Infantryman Badge. His STRs are silent for any complaints, findings, treatment, or diagnoses relating to bilateral hearing loss or tinnitus.  Audiometry on July 1964 service entrance examination revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
10 (25)
-5 (5)
-5 (5)
-5 (5)
10 (15)
10 (20)
Left Ear
10 (25)
-5 (5)
-5 (5)
0 (10)
10 (15)
10 (20)
[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

On June 1967 service separation examination, a clinical evaluation of the Veteran's ears was normal.  Audiometry revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0 (15)
0 (10)
5 (15)
n/a
5 (10)
n/a
Left Ear
0 (15)
5 (15)
0 (10)
n/a
5 (10)
n/a

In associated reports of medical history, both at entrance and at separation, the Veteran denied having hearing loss problems or any ear, nose, or throat problems.

On November 1967 VA examination (conducted in association with the Veteran's claims of service connection for shrapnel wounds of the right foot, left thigh, and left cheek), it was noted that the Veteran's ears were normal.  He also indicated that hearing loss was "not" noted.

August 1997 to June 1998 VA treatment records show that in August 1997, the Veteran complained of decreased hearing loss for the past 10 years, with the hearing in his left ear being worse than the right.

In the Veteran's March 1999 VA Form 9, substantive appeal of his hearing loss claim, he noted that he had been attached to the 25th Infantry Division, 5th Mech., and as such had been exposed to loud noises from the firing of their guns without hearing protection.  He stated that his hearing loss was a result of this noise exposure.

In the Veteran's July 13, 1999 claim for service connection for tinnitus, he stated that he began to experience ringing in his ears after an explosion in service wherein he was wounded.  He further stated that his tinnitus was related to his hearing loss, which was also related to the explosion in service.

At the July 13, 1999 DRO hearing, the Veteran testified that he was exposed to loud noises from the firing of mortars in service, and that he received a Purple Heart from "explosive shrapnel effects of a hand grenade that blew up approximately 10 yards away from [him]."  He also testified that he first noticed that he had hearing loss either before he left Vietnam or right after, as the hand grenade affected his left ear.  He further testified that it was right after the hand grenade explosion incident that he started noticing the ringing in his ears.  The Veteran's representative noted that prior to his pre-DRO hearing conference with the Veteran, the Veteran had not been aware that tinnitus was a separate disability from hearing loss.

October 1998 to December 1999 VA treatment records show that in June 1999, the Veteran complained of hearing loss since the military.  He requested a hearing evaluation, which was conducted in August 1999.  The August 1999 audiology consult note states that no consistent hearing evaluation results could be obtained; "however, veteran demonstrated excellent word recognition ability at 30 dBHL and 35 dBHL presentation levels for his right and left ears, respectively."  These results suggested that his "hearing should be adequate for communication."

At the May 2001 DRO hearing, the Veteran and his spouse testified that he has had ringing in his ears ever since the hand grenade explosion in service.  As for his hearing loss, the Veteran stated that he did not seek treatment for hearing loss in service but that he was exposed to many loud noises in service.  His spouse stated that when he returned from Vietnam, he complained about his ears.

On September 2002 VA audiological evaluation, the audiologist noted that the Veteran's puretone threshold results had been inconsistent and were invalid for rating purposes.  His speech recognition ability was noted to be 96 percent in the right ear and 92 percent in the left.  An otolaryngologist, Dr. J.R.F., Jr., then examined the Veteran and reviewed his claims file.  The Veteran complained of "bilateral progressive hearing loss, as well as bilateral tinnitus for several years' duration."  Non-organic hearing loss was diagnosed.  Observing that the Veteran had "perfect auditory thresholds at every frequency tested at the time of his separation from military service," Dr. J.R.F., Jr., opined that it was "very unlikely" that any current hearing loss and tinnitus that the Veteran might have would have been caused by his military service.  He further explained that the Veteran's "audiometric test done at the time of separation from service was completely within normal limits," and that his STRs were silent for any complaints of tinnitus.

Private treatment records from Dr. J.T. show that in October 2003, the Veteran complained of bilateral hearing loss and tinnitus, with the left ear being worse than the right.  He noted that the Veteran was exposed to noise trauma in service.  The Veteran was referred to an otolaryngologist for further evaluation and hearing aids.  In a November 2003 letter from Dr. B.S., a private otolaryngologist, he stated that the Veteran presented with bilateral tinnitus and a "history of progressive bilateral hearing loss."  The Veteran described this as "occurring shortly after when he was in his early 20s after he was in Vietnam."  An audiogram was conducted (with results provided in a chart format); it showed moderate-to-severe bilateral symmetric SNHL with fair-to-good speech discrimination.  Dr. B.S. stated that such findings demonstrated bilateral SNHL hearing loss and "recommended that [the Veteran] try to obtain his hearing aids from [the VA system] as he [had] a possibility of obtaining them free due to his history of noise exposure in Vietnam."

In June 2004, the Board denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  The denial was based primarily on the opinions of the September 2002 VA examiner.  However, in a February 2007 memorandum decision the Court held that the September 2002 VA medical opinion on which the Board relied was inadequate.  Specifically, the Court noted:

Although [the Veteran's] hearing may have been within normal limits at the time of separation, that does not necessarily mean that he did not suffer hearing loss during service.  Indeed, it appears from the record before the Board that [he] did suffer a decrease in his hearing during service.  Neither the Board nor the [September 2002 VA] examiner discussed the change in [the Veteran's] hearing on his entrance and separation examination reports.  The VA examiner also failed to compare [the Veteran's] hearing upon entry with his hearing upon leaving service, but rather summarily states that a review of the claims file "did not indicate any evidence of hearing loss" (citations omitted).

Accordingly, in August 2007, the Board remanded the matters on appeal for a new VA examination by an otolaryngologist that would address the concerns of the Court (i.e., "address the significance any puretone threshold shifts from service entrance to separation").

On May 2009 VA audiological evaluation, an audiologist reviewed the Veteran's claims file and examined the Veteran.  Audiometry results were considered unreliable.  The audiologist noted that the Veteran had hearing within normal limits from enlistment to separation and explained that it is commonly accepted that when someone is taken out of a noisy environment, the hearing should not change unless there is further noise exposure, aging, medications, or illness; he also noted that it is commonly accepted that hearing loss and tinnitus will occur at the time of the noise exposure or soon after, but not years later.  He concluded that based on the hearing thresholds in service that the Veteran's hearing was not affected by his service.  He concurred with the September 2002 VA examiner's opinion that tinnitus was very unlikely to be related to the Veteran's service based on the fact that he did not mention experiencing tinnitus in service.

VA treatment records from May 2009 show that 11 days after his VA audiological evaluation, the Veteran presented to the Hearing Aid clinic to request a hearing aid from VA.  The audiologist (who had conducted the May 2009 VA audiological evaluation) noted that the Veteran was sitting in the corner of the waiting room when he responded to his calling of the Veteran's name "in a soft voice."  He then explained to the Veteran that because of his inaccurate hearing test levels, he could not provide him with a hearing aid.

In June 2009, the Board found the May 2009 VA audiological evaluation to be inadequate for several reasons.  First, it was not completed by an otolaryngologist, as requested.  Second, the examiner's opinion did not specifically respond to the factors that the Board requested be considered.  Specifically, while the examiner noted that the Veteran's hearing was within normal limits during service, he did not address the significance of any threshold shifts that had been noted therein.  Finally, the opinion continued to be based on the fact that the Veteran did not mention hearing loss or tinnitus in service, and did not address his statements that he noticed hearing loss and tinnitus in service, but did not think it was something he should have reported at that time.  Accordingly, the Board remanded the Veteran's claim for another VA examination by an otolaryngologist.

In November 2009, the September 2002 VA examiner (Dr. J.R.F., Jr.) examined the Veteran again, reviewed his claims file, noted his complaints of hearing loss and tinnitus since the 1960s, and opined that his nonorganic hearing loss and bilateral, recurrent tinnitus were unrelated to his military service.  He explained, "The veteran had completely normal audiometric thresholds recorded at separation from service at all frequencies tested and had no complaints or mention of hearing loss and/or tinnitus incurred while on active duty . . . Hearing loss occurs within the time frame of exposure and not a number of years subsequent to that time.  There were absolutely no threshold shifts present at any time while serving on active duty."  In a December 2009 addendum opinion, Dr. J.R.F., Jr., further stated that there "were absolutely no threshold shifts present at any time while [the Veteran] served on active duty."

In a statement received in February 2010, the Veteran stated:

I do not think anybody is taking into consideration what [Dr. B.S.], a neutral party who has no interest in this claim stated in a 2003 examination that, I do indeed have hearing loss.

Somebody is even trying to compare my hearing at entrance to service and my hearing at separation.  But that is impossible because I was not given any hearing test when I cleared post in Fort Hood, Texas July or 1967.  I remember they looked at my teeth and that's about all.

In a September 2010 remand, the Board noted that a comparison [such as apparently done by the Court] of the raw numbers from the Veteran's service entrance and separation audiometric evaluations revealed that there was an increase in his puretone thresholds at the 1000 and 2000 Hertz frequencies for both ears (and a decrease in his puretone thresholds at the 500 and 4000 Hertz frequencies; there was no testing at the 3000 and 6000 Hertz frequencies at separation, so a comparison at such frequencies is not possible).  Although Dr. J.R.F., Jr., indicated in his November and December 2009 opinions that the increase in puretone thresholds at the 1000 and 2000 Hertz levels in both ears did not constitute a threshold shift, he did not provide an explanation for this opinion.  The Board again emphasized that the Court had found this increase to represent a finding that the Veteran "suffer[ed] a decrease in his hearing during service"; therefore, an explanation of the significance of variances in puretone thresholds from service entrance to separation was necessary.  In its remand instructions, the Board specifically requested that Dr. J.R.F., Jr., "explain his findings that there were 'absolutely no threshold shifts present at any time [while the Veteran] was serving on active duty' (i.e., explain why the variances from entrance to separation do not represent threshold 'shifts'."  

The Veteran's claims file was returned to Dr. J.R.F., Jr., in October 2010, for a supplemental opinion.  He stated, "I reviewed the claims folder again . . . At separation from service in 1967, the veteran had completely normal audiometric thresholds, UNCHANGED from enlistment, recorded at all frequencies tested.  There were absolutely no threshold shifts noted at any frequency . . . I have been as complete in my explanation and rationale as I know how to do."

After carefully reviewing the Dr. J.R.F., Jr.'s October 2010 supplemental opinion, the Board found that it still did not address the concerns of the February 2007 memorandum decision.  Specifically, he failed again to explain why the threshold shifts noted at the 1000 and 2000 Hertz frequencies of the Veteran's service entrance and separation audiometric evaluations, in particular, did not represent a decrease in the Veteran's hearing in service.  Accordingly, in November 2011, the Board sought a VHA medical advisory opinion, and asked the medical expert to respond to the Court's observations regarding the puretone threshold levels shown by the Veteran's service entrance and separation audiometric evaluations, and explain the significance, if any, of the puretone threshold "shifts" shown from service entrance to separation.  The medical expert was also asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or better probability) that the Veteran's current bilateral hearing loss and tinnitus are related to his service, to include as to due to exposure to noise trauma therein.

In an opinion received in November 2011, a VA Chief of Audiology stated that it was "less likely as not" that the Veteran's hearing loss was related to his service.  In reaching this conclusion, the VHA consultant reviewed the Veteran's service entrance and separation audiograms and found that on both occasions, his hearing was "clinically normal."  He also compared the two sets of data to determine whether there was a "significant worsening of hearing between those two examinations," and found that there was "no significant change in hearing between [those] two dates in either ear."  He explained that:

[B]ehavioral audiometric thresholds are statistical values and, as such, possess variability caused by both inherent factors (e.g. moment to moment fluctuations in attention, physiological noise, motivation to cooperate, etc.) and extrinsic factors (e.g. environmental noise, the proper calibration and maintenance of the equipment, proper fit of transducers, etc).  Consequently, every behavioral audiometric threshold will exhibit variability, resulting in test-retest variability from one testing occasion to another.  This variability is at least 10 dB when hearing is measured in 5 dB intensity steps, the customary audiometric stimulus intensity interval.  Consequently, when using similar stimuli, differences of up to 10 dB from one test to another are not considered significant.  Said differently, in order for a significant threshold shift to occur, the difference between the two serial tests results must be equal to or great than 15 dB, when measuring hearing in 5 dB intensity increments.  This standard is used by both the Department of Defense and the [VA].  When applying this criterion to the induction/separation audiometric data obtained from the Veteran in 1964 and 1967  respectively, it is observed that, although there was worsening shift in hearing thresholds at [1000 Hertz] and [2000 Hertz] in both ears, none of the shifts reached significance (citations omitted).

The VHA consultant cited to various medical texts to support his findings/ conclusions.

Regarding the Veteran's claim for tinnitus, the VHA consultant noted the Veteran's assertions that his tinnitus began while he was on active duty in the military, and also noted that the Veteran's exposure to noise trauma in service was conceded.  He further reviewed the Veteran's STRs and found that they neither supported nor refuted his claim of tinnitus resulting from military noise exposure.  Based on the foregoing, he stated it was "[his] impression as a VA audiologist since 1978 that complaints of tinnitus were frequently not reported by soldiers serving in combat areas, or, when they were reported, were rarely entered into the soldier's medical record."  Therefore, it was his opinion that the Veteran's tinnitus was "at least as likely as not" the result of his military duty.

Additional postservice evidence of record includes the Veteran's SSA records.  They show that in September 2007, the Veteran was determined to have been disabled as of January 2007, primarily as a result of the "late effects of cerebrovascular disease," and secondarily as a result of his essential hypertension.  They also show that in the Veteran's June 2007 daily activity questionnaire, he noted he had difficulty hearing.  On September 2007 physical residual functional capacity assessment, the examiner indicated that the Veteran did not have any communicative limitations; this included hearing and speaking.

In February 2012 written argument, the Veteran's representative stated that although many of the medical opinions in the record assert that the Veteran's hearing loss is not related to his service, and that hearing loss could not develop later in life after the exposure, he disagreed.  He noted that there were "significant reports to include the Institute of Medicine in their Noise and Military Service, which indicate formal testing have never been conducted to determine if hearing loss can develop later in life after exposure."  Therefore, he contended that the Veteran was entitled to service connection for hearing loss based on 38 C.F.R. § 3.304(d), combat.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral hearing loss

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although audiometry results from the Veteran's multiple VA examinations have been determined to be unreliable, it may be reasonably conceded that he has a bilateral hearing loss disability by VA standards as bilateral SNHL was diagnosed by the Veteran's private physician, Dr. B.S., in November 2003.  It is also not in dispute that the Veteran served as an infantry fire crewman in service, participated in combat operations while serving in Vietnam, and, as such, was exposed to noise trauma in service.  What he must still show to establish service connection for his bilateral hearing loss is that the current disability is related to his service, to include the presumed noise exposure therein.  

The Veteran has stated that his hearing loss had its onset in service.  See, e.g., July 1999 DRO hearing transcript and June 1999 VA treatment record.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observe, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like hearing loss, his statements that he has had hearing loss ever since service are self-serving, compensation-driven, and not credible.

Significantly, the Veteran's STRs are silent for hearing loss.  Although he denies having audiometry at separation (see February 2010 statement), a review of his STRs found that it includes a service separation examination report with audiometry reported, and also includes a service separation report of medical history completed by the Veteran; his recollection that he did not have audiometry at separation is contradicted by contemporaneous clinical notations to the contrary, and is not credible.  Audiometry on June 1967 service separation examination revealed the Veteran's hearing to be clinically normal in each ear.  In February 2007, the Court noted that although the Veteran's hearing may have been within normal limits at the time of his separation from service, that did not necessarily mean he did not suffer from hearing loss during service.  The Court then observed that when comparing the raw numbers from the Veteran's service entrance and separation audiometric evaluations, there appeared to be an increase in his puretone thresholds at the 1000 and 2000 Hertz frequencies for both ears.  Accordingly, in November 2011, the Board requested that a VHA consultant explain the significance, if any, of the puretone threshold "shifts" shown from service to separation.  In an opinion dated in November 2011, a VA Chief of Audiology explained that audiometric thresholds were statistic values that varied based on inherent factors and extrinsic factors; therefore, every behavioral audiometric threshold would exhibit some variability.  He further explained that audiometric thresholds usually varied by at least 10 decibels when measuring hearing in 5 decibels intensity steps, as was the norm, and that they would have to vary by at least 15 decibels to be considered a significant threshold shift.  Here, a comparison of the Veteran's service entrance and separation audiograms showed that there was a 5 to 10 decibel variability in all measured thresholds; therefore, it cannot be said that any of the shifts were clinically significant.  As the VHA consultant has been a VA audiologist since 1978 and is currently a Chief of Audiology (with proficiency in the diagnosis and etiology of audiological disability), and provided citations to various medical literature to support his findings/conclusion, the Board finds no reason to question this opinion/explanation.

The Board further observes that on November 1967 VA examination (shortly after the Veteran's separation from service) hearing loss was specifically not noted.  The first postservice clinical notation of hearing loss was not until August 1997, when the Veteran complained to his VA physician that he had been experiencing decreased hearing loss for the past 10 years (which places onset in the 1980s and not during service in the 1960s).  Significantly, it was not until the July 1993 DRO hearing, after the Veteran had initiated a claim of service connection for bilateral hearing loss, that he began to assert that the hearing loss had its onset in service.  In Rucker v. Brown, 10 Vet. App. 67, 73 (1997), the Court held that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate.  The Court observed that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Thus, it would appear logical that had the Veteran's hearing loss started in service, as he now claims, he would have reported the history of this disability thus to his August 1997 treatment provider.  Having found the Veteran's statements that his bilateral hearing loss disability had its onset in service not credible (because such statements are inconsistent with more earlier, more contemporaneous, reports and are clearly compensation-driven), the Board finds that service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted since is not warranted.  As there is no competent evidence that SNHL was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as an organic disease of the nervous system).
Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, to include his presumed exposure to combat noise trauma therein, the record includes both medical evidence that potentially supports the Veteran's claim, and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that potentially supports the Veteran's claim consists of the November 2003 letter from Dr. B.S., who provided the Veteran with a diagnosis of bilateral SNHL and recommended that he try to obtain hearing aids through the VA healthcare system as he had "a possibility of obtaining them free due to his history of noise exposure in Vietnam."  The Board notes that such a statement does not actually link the Veteran's current bilateral hearing loss disability to his noise exposure in service; rather, it merely notes that he was exposed to noise trauma in service (a fact that has been conceded by VA).  Also, his notation that the Veteran had a history of progressive bilateral hearing loss that occurred "shortly after when he was in his early 20s after he was in Vietnam," was made based entirely on the information/history provided by the Veteran.  In LeShore v. Brown, 8 Vet. App. 405 (1995), the Court held that a medical opinion based solely upon an unsubstantiated history as related by a veteran is not accepted as a credible opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  Therefore, any inferences made from Dr. B.S.'s November 2003 letter regarding the etiology of the Veteran's hearing loss are speculative, and without probative value.  

The evidence weighing against the Veteran's claim consists of the November 2011 VHA medical advisory opinion by a VA Chief of Audiology who reviewed the entire claims file, including the various medical opinions already of record, and opined that the Veteran's bilateral hearing loss was "less likely as not" related to his service, to include his exposure to noise trauma therein.  In reaching this conclusion, the VHA consultant noted that the Veteran's hearing was "clinically normal," at the time of his separation from service.  He also compared the Veteran's service entrance audiometry with his service separation audiometry and found that there was "no significant change in hearing between [those] two dates in either ear."  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the November 2011 VHA consultant's opinion as it was provided by an audiologist (who by virtue of training and experience is eminently qualified to offer this opinion); contains a complete description of the hearing loss disability; includes rationale for the opinions provided; and reflects familiarity with the clinical data and the Veteran's complete medical history.  Furthermore, it is supported by the May 2009 VA examiner who noted that the Veteran's hearing was within normal limits at separation from service, and observed that when someone is taken out of a noisy environment, his hearing should not change unless there is further noise exposure, aging, side effects from medication, or illness.  He observed that it is commonly accepted that hearing loss and tinnitus will occur at the time of an individual's exposure to noise trauma, but not years later.  Because audiometry at the time of the Veteran's separation from service was within normal limits, it was his opinion that the Veteran's hearing was "not affected" by his service.  

In February 2012 argument, the Veteran's representative states that although many medical opinions in the record assert that hearing loss could not develop later in life after the exposure, he disagrees; he noted that there are "significant reports to include the Institute of Medicine in their Noise and Military Service, which indicate [that] formal testing [has] never been conducted to determine if hearing loss can develop later in life after exposure."  The representative does not cite to any specific reports nor does he include a copy of any of the reports; therefore, the Board is unable to review his assertions for validity.  [The Board notes that the Institute of Medicine publishes many reports each year.  In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), the Court held that "the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim."]  Furthermore, just because studies may not have been conducted to determine whether hearing loss can develop in life after exposure, that does not mean that the assertions by the examiners (to the effect that hearing loss does not develop later in life after an individual has been removed from exposure to noise trauma) are unfounded.  As the May 2009 VA examiner stated in his report, such assertions were made based on commonly accepted audiological premises.

To the extent that the Veteran's representative argues that the Veteran should be awarded service connection for his bilateral hearing loss "based on 38 C.F.R. § 3.304(d), combat," the Board notes that the "combat presumption" does not create a presumption of service connection for a combat veteran's claimed disability (here, bilateral hearing loss); rather, it provides that the incurrence of an injury (here, exposure to noise trauma) may be presumed if the combat veteran's allegations of injury are consistent with the circumstances and conditions of his service.  In Collette v. Brown, 82 F.3d 389 (1996), it was held that combat veterans still needed to show that there was a nexus between their current disability and their service before service connection could be awarded.  Id. at 392.

As for the statements from the Veteran and his spouse relating his bilateral hearing loss to his noise trauma in service, while they may be competent to testify as to the symptoms he experiences (such as hearing loss), it is beyond their competence as laypersons to opine that the Veteran's bilateral hearing loss disability is related to the aforementioned event in service.  The Veteran and his spouse are laypersons and lack the training to opine regarding medical etiology; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Based upon the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service, to include his exposure to combat noise trauma therein.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As was noted above, it is also not in dispute that he served as an infantry fire crewman in service, participated in combat operations while serving in Vietnam, and, as such, was exposed to noise trauma in service.  What he must still show to establish service connection for his tinnitus is that the current disability is related to his noise exposure in service.  

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  His statements, to include the testimony provided during the July 1999 and May 2001 DRO hearing (as they pertain to tinnitus) are considered forthright and credible; they are also supported by the record.  In particular, he has been consistent in his statements that he has had ringing in his ears (tinnitus) ever since a hand grenade exploded near him in service.  At the July 1999 DRO hearing, the Veteran's representative explained that until their pre-DRO hearing conference, the Veteran was not aware that ringing is a separate disability from hearing loss (He then filed the claim of service connection for tinnitus.).

The Board acknowledges that the Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of tinnitus.  However, the November 2011 VHA consultant stated that despite this lack of documentation for tinnitus in service, there was nothing in his STRs to either support or refuse his claim that his tinnitus was the result of his noise exposure in service.  He further stated that it was "[his] impression as a VA audiologist since 1978 that complaints of tinnitus were frequently not reported by soldiers serving in combat areas, or, when they were reported, were rarely entered into the soldier's medical records" (emphasis added).  Therefore, it was his opinion that the Veteran's tinnitus was "at least as likely as not" the result of his military duty.  The Board finds no reason to question the VHA consultant's opinion given his expertise as an audiologist, and the fact that his opinion is consistent with the facts of the case.  Significantly, the Veteran is competent to testify as to the symptoms he experiences, including the presence of ringing of the ears.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given that the Veteran is entitled to the relaxed evidentiary standards of 38 U.S.C.A. § 1154, and as this claim is reasonably supported by the competent evidence of record, the Board finds that service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


